            Case 1:20-cv-01568-CJN Document 14 Filed 02/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
AMERICAN BROADCASTING                              )
COMPANIES, INC.,                                   )
                                                   )
and                                                )
                                                   )
BENJAMIN GITTLESON,                                )      Civil Action No. 1:20-cv-01568 (CJN)
                                                   )
        Plaintiffs,                                )
                                                   )
v.                                                 )
                                                   )
U.S. DEPARTMENT OF THE TREASURY,                   )
                                                   )
        Defendant.                                 )
                                                   )

                                SIXTH JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order entered January 26, 2021, the parties have

conferred and report as follows:

       1.       This case concerns a Freedom of Information Act (“FOIA”) request submitted by

Plaintiffs American Broadcasting Companies, Inc. (“ABC”) and Benjamin Gittleson

(“Gittleson”) (collectively, “Plaintiffs”) to Defendant, the U.S. Department of the Treasury

(“Treasury”), (the “Request”).

       2.       In the last joint status report, the parties requested additional time to confer

regarding any potentially remaining issues and further proceedings in this matter.

       3.       The parties have since met and conferred to narrow the issues in dispute. Plaintiffs

have agreed that they will not challenge the adequacy of Treasury’s search, nor will they

challenge Treasury’s withholdings pursuant to Exemption 6. Treasury has agreed to provide

Plaintiffs a draft index of the pages withheld in full pursuant to Exemption 5. Treasury has




                                                   1
            Case 1:20-cv-01568-CJN Document 14 Filed 02/05/21 Page 2 of 2




agreed to provide this draft index for purposes of continued good-faith efforts by the parties to

further narrow or eliminate issues for judicial resolution in this case.

       4.       The parties therefore propose to file the next joint status report on or before April

2, 2021.

Dated: February 5, 2021                        Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director
                                               Federal Programs Branch


                                                /s/ Amber Richer__________________
                                               AMBER RICHER (CA Bar No. 253918)
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, D.C. 20530
                                               Tel: (202) 514-3489
                                               Email: amber.richer@usdoj.gov

                                               Attorneys for Defendant



                                               /s/ Adam A. Marshall
                                               Adam A. Marshall
                                               D.C. Bar No. 1029423
                                               Email: amarshall@rcfp.org
                                               Katie Townsend
                                               D.C. Bar No. 1026115
                                               Email: ktownsend@rcfp.org
                                               REPORTERS COMMITTEE FOR
                                               FREEDOM OF THE PRESS
                                               1156 15th Street NW, Suite 1020
                                               Washington, DC 20005
                                               Phone: 202.795.9300
                                               Facsimile: 202.795.9310

                                               Counsel for Plaintiffs

                                                  2
